 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
358 NLRB No. 29
 
174
 
Dish Network Corporation 
and
 
Communications 
Workers of America Local 
6171
.  
Cases 16

CA

0
27316, 
16

CA

0
27331, 
16

CA

0
27514, 
16

CA

0
27700, 
16

CA

0
27701, and 
16

RC

0
10919
   
 
April 
11
, 
2012
 
DECISION, ORDER, AND
 
ORDER REMANDING
 
B
Y 
M
EMBERS 
H
AYES
,
 
F
LYNN
 
AND
 
B
LOCK
 
On August 11, 2011, Administrative Law Judge 
George Carson II issued the attached 
d
ecision
. The 
Charging Party filed exceptions and a supporting brief, 
the Respondent filed an answ
ering brief, and the Char
g-
ing Party filed a reply to the Respondent

s answering 
brief.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light 
of the exceptions and briefs and has decided to 
affirm the judge

s rulings, findings,
2
1
 
and conclusions 
and to adopt the recommended Order.
2
 
                                        
                  
 
1
 

findings. 
 

s-

r-
ance
 
of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 
The Charging Party 

that the Respondent violated Sec. 8(a)(1) by informing employees that 

concerns to management if they selected the Union as their exclusive 
b

Charles Cook.  No exceptions were otherwise filed. 
 
In finding that the above
-
quoted statement did not violate Sec. 
8(a)(1), the judge applied 
Tri
-
Cast, Inc.
, 274 NLRB 377 (1985).  Our 
conc
urring colleague acknowledges that the merits of 
Tri
-
Cast
 
are not 
before us; we emphasize why.  First, the issue is outside our purview by 
rule.  In its exceptions brief, the Union argued only that 
Tri
-
Cast
 
is 
distinguishable.  In its answering brief, the 
Respondent cited 
Tri
-
Cast
 

distinguish it.  For the first time in its 
reply
 
brief, the Union urged us to 
revisit 
Tri
-
Cast

limited 

Rules 
and
 

g-
gestion that 
Tri
-
Cast
 
be revisited is not properly before us.  See 
Secur
i-
ty Walls, LLC
, 356 NLRB 
596, 596
 
1 fn. 1 (2011).  
Second, the Acting 
General Counsel controls the theory of the case, not the Charging Party 
Union.  See, e.g., 
Zurn/N.E.P.C.O.
, 329 NLRB 484, 484 (1999); 
Kimtruss Corp.
, 305 NLRB 710, 711 (1991).  At no point in this case 
has the Acting General Counsel soug
ht the overruling of 
Tri
-
Cast
.  

these independently sufficient reasons, the issue that Member Block 
discusses is not before the Board for consideration and we need not 
address it.
 
 
2
 
The judge noted a discrepancy between the initial and corrected ta
l-
lies of ballots.  The initial tally reflected 17 challenged ballots, a pote
n-
tially determinative number.  The corrected tallies, without explanation, 
reflect no challenged ballots.  Accord
ingly, the judge ordered that Case 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge and 
orders th
at the Respondent, Dish Network
 
Corporation
, 
North Richland Hills, Texas, and Farmers Branch, Texas, 
its officers, agents, successors, and assigns, shall take the 
action set forth in the Order.
 
 
M
EMBER 
B
LOCK
, concurring in part.
 
The judge found that the Re
spondent did not violate 
Section 8(a)(1) of the Act when it told employees that if 
they selected union representation they would no longer 
be able to bring their complaints directly to the Respon
d-
ent.  Although I agree with my colleagues that the result 
he
re is compelled by the Board

s decision in 
Tri
-
Cast
, 
Inc.
, 
274 NLRB 377 (1985)
,
 
and its progeny, I believe 
that the Board should reexamine the 
Tri
-
Cast
 
doctrine in 
a case where the issue is squarely presented.
1
  
Tri
-
Cast
 
has come to stand for the propositi
on that almost any 
employer statement involving the impact of unionization 
on employees

 
ability to individually pursue grievances 
is permissible.  Thus, in this case, we allow an employer 
to implicitly misstate the law in order to tell employees 
that if t
hey choose to be represented by a union they ne
c-
essarily will lose the right to bring complaints to ma
n-
agement individually.  That result is in tension with the 
rights accorded employees in the Act and with the 
Board

s approach in analogous kinds of cases.
  
More
o-
ver, it serves no clear statutory purpose.
 
I
.
 
Under Section 9(a) of the Act, a union selected by a 
majority of employees in a bargaining unit is granted 
exclusive representative status; accordingly, the emplo
y-
er has a duty to bargain with the union 
under Section 
8(a)(5) and may not deal directly with employees.  Ho
w-
ever, the proviso to Section 9(a)
 
makes clear that the u
n-
ion

s exclusive representative status does 
not
 
prevent 
individual employees from bringing grievances to man
-
agement on their own or
 
foreclose employers from ente
r-
taining those grievances.
2
  
See 
Emporium Capwell Co. v. 
                                        
                                        
            
 
16

RC

10919 be severed and remanded to the Regional Director for 

e-
manding. 
 
1
 
Here, the Charging Party did not argue until its reply brief that 
Tri
-
Cast
 
should 
be overruled.  As a result, neither the Respondent nor the 
General Counsel has had the opportunity to brief the issue.
 

e-
spondent did not unlawfully discharge employee Charles Cook.
 
2
 
Sec. 9(a) 
provides as follows:
 
Representatives designated or selected for the purposes of 
collective bargaining by a majority of the employees in a unit a
p-
propriate for such purposes, shall be the exclusive representatives 
of all the employees in such unit for the 
purposes of collective 
bargaining
 
. . .
 
Provided
, That any individual employee or a group 
 DISH NETWORK CORP
.
 
175
 
Western Addition Community Organization
, 420 U.S. 50, 
61 fn. 12 (1975) (

The intendment of the proviso is to 
permit employees to present grievances and to authorize 
the 
employer to entertain them without opening itself to 
liability for dealing directly with employees in derog
a-
tion of the duty to bargain only with the exclusive bar
-
gaining representative, a violation of §8(a)(5).

).  See 
also 
Black
-
Clawson Co. v. Machinist
s Lodge 355
, 313 
F.2d 179, 184

186 (2d Cir. 1962) (examining legislative 
history of 
Sec
.
 
9(a) proviso; cited with approval in 
E
m-
porium Capwell
, supra).
 
In this case, in the context of an organizing campaign, 
the Union distributed a flyer entitled 

9 Point 
Pledge.

  
The Union

s flyer explained that:
 
 
I understand that once our workplace is union, we will 
have the right to have a coworker come with us in 
meetings we have with management that might result 
in discipline.  We will not have to be all on our own 
anymore in those situations with management, unless 
that is what we choose.
 
 
The Respondent reprinted the flyer with an answer to each 
of the Union

s 
nine
 
points.  In response to the foregoing 
point, the Respondent stated as follows: 
 
 
If a workplace is Un
ion, you have to go to your Ste
w-
ard with your complaints, and he decides whether to 
bring them to the Company

s attention, not you.  He 
controls your fate, not you.  
 
 
In analyzing the Respondent

s statement, the judge 
acknowledged that it made no mention 
of employees

 
abi
l-
ity under Section 9(a) to pursue grievances individually.  
Nonetheless, relying on 
Tri
-
Cast
, the judge found that the 
Respondent

s statement was lawful because 

it correctly 
points out that the Union decides which grievances it wishes 
to 
pursue.

 
II
.
 
Prior to 
Tri
-
Cast
, and in line with what Section 9(a) 
a
c
tually provides, the Board consistently held that e
m-
ployer statements indicating that if the employees selec
t-
ed union representation, they would lose their right to 
speak directly with ma
nagement violated Section 8(a)(1)
,
 
and constituted objectionable conduct as a threat to take 
away an existing benefit if employees chose union repr
e-
                                        
                                        
            
 
of employees shall have the right at any time to present grievan
c-
es to their employer and to have such grievances adjusted, without 
the intervention of the bargaining
 
representative, as long as the 
adjustment is not inconsistent with the terms of a collective ba
r-
gaining contract or agreement then in effect: 
Provided further
, 
That the bargaining representative has been given opportunity to 
be present at such adjustment.
 
sentation.
3
  
In 
Tri
-
Cast
, the Board departed from this 
principle with minimal analysis.  Although the 
Tri
-
Ca
st
 
Board specifically overruled three contrary cases, it made 
no mention of the numerous other cases with similar 
holdings.
4
  
Nor did the Board in 
Tri
-
Cast
 
directly address 
the rationale of those cases.  Rather, the Board summar
i-
ly concluded that 

there is
 
no threat, either explicit or 
implicit, in a statement which explains to employees that, 
when they select a union to represent them, the relatio
n-
ship that existed between the employees and employer 
will not be as before.

  
Tri
-
Cast
, 274 NLRB at 377.  
 
III
.
 
Although an employer

s statement that does no more 
than explain that unionization will change the emplo
y-
er/employee relationship may be lawful, it simply does 
not follow that 
any
 
statement

even an inaccurate stat
e-
ment

by an employer about the changes to 
the relatio
n-
ship brought by unionization is necessarily permissible.  
Under 
NLRB v. Gissel Packing Co.
, 395 U.S. 575, 618 
(1969), if an employer makes statements to employees 
concerning the effects that unionization will have on its 
operations, those state
ments 

must be carefully phrased 
                                        
                  
 
3
 
See, e.g.,
 
Graber Mfg
.
 
Co.
, 158 NLRB 244, 247 (1966), enfd. 382 

to present their own grievances and thus speak for themselves is u
n-
doubtedly a right cherished by many employees and 

statement that if the Union became their representative it would talk to 
the employer about their own job affairs to their exclusion amounted to 

 
Reidbord 
Bros. Co
., 189 NL
R
B 
158, 162 (1971) (employer violated Sec. 8(a)(1) 


a-
tive); 
Colony Printing 
&
 
Labeling
, 249 NLRB 223, 224

225 (1980), 
enfd
. 651 F.2d 502 (7th Cir. 1981) (violation of Sec. 8(a)(1) to tell 


LOF 
Glass
,
 
Inc.
, 249 NLRB 428, 428 (1980) (employer 
engaged in obje
c-

each of you to come in and settle matters personally would be gone [if 

Armstrong Cork Co.
, 250 NLRB 1282, 1282 
(1980) (objectionable conduct to 
tell employees that by voting, they 

about your job, and to deal directly with me or your supervisor as you 


, 254 NLRB 401, 411 (1981), 
enfd. 666 F.2


portend[ing] a clear threat of loss of benefit, i.e. employees being able 
to make their own decisions and communicate directly with
 
manag
e-

Greensboro News Co.
, 257 NL
R
B 701, 701 (1981) (objectio
n-


Associated 
Roofing & Sheet Metal Co.,
 
255 NLRB 1349, 135



h-

 
4
 
See
 
Tri
-
Cast
, 274 NLRB at 377 fn. 5 (expressly ov
erruling 
Greensboro News Co.
, supra; 
Armstrong Cork Co.
, supra; and 
LOF 
Glass, Inc.
, supra).
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
176
 
on the basis of objective fact to convey an employer

s 
belief as to demonstrably probable consequences beyond 
his control.

  
Where an employer makes a statement o
s-
tensibly based on what the Act allows or requires, that 
stat
ement must be measured against what the Act actua
l-
ly allows or requires.  See, e.g., 
Eagle Comtronics
,
 
Inc.
,
 
263 NLRB 515, 516 (1982) (explaining that an emplo
y-
er

s statements about job status after a strike must be 

consistent with the law

).  In line wit
h that principle, 
when the Board reviews the lawfulness of an employer

s 
predictions about the adverse consequences of unioniz
a-
tion based on collective
-
bargaining agreements that a
s-
sertedly would apply to employees, it requires that e
m-
ployers

 
statements b
e objectively based, i.e., accurately 
represent the facts.
5
 
Consistent with 
Gissel
, in 
Eagle Comtronics
, supra, 
the Board held that an employer 

may address the su
b-
ject of striker replacements without fully detailing the 
protections enumerated in 
Laidlaw
 
C
orp.,
 
[171 NLRB 
1366 (1968), enfd. 414 F.2d 99 (7th Cir. 1969)], so long 
as it does not threaten that, as a result of a strike, e
m-
ployees will be deprived of their rights in a manner i
n-
consistent with 
Laidlaw
.

  
Id. at 516.  The 
Tri
-
Cast
 
Board relied on 
Ea
gle Comtronics
, implicitly recogni
z-
ing that an employer

s misstatement of the law may co
n-
stitute an unlawful threat.
6
  
Indeed, the two cases are 
similar in that both involve employer statements to e
m-
ployees that refer, directly or indirectly, to the provis
ions 
of the Act.  However, while 
Eagle Comtronics
 
permits 
employers to make statements about striker replacements 
without fully detailing the protections provided by the 
law, it also provides an important qualification: the e
m-
ployer may not threaten to dep
rive employees of existing 
rights as a consequence for striking.  I believe that the 
Tri
-
Cast
 
Board erred in not applying a similar qualific
a-
tion.  I see no reason why employers should not be pr
o-
hibited from threatening to deny employees the individ
u-
al abi
lity to pursue grievances.
7
     
 
                                        
                  
 
5
 
See
 
Systems West LLC
, 342 NL
R
B 851, 851

852 (2004
) (emplo
y-
er

s statement was not based on objective fact when it predicted, based 
on existing master labor agreem
ent, that current employees would not 
be hired if the union were selected because they would not qualify for 
the union

s hiring hall; whether or not the contract applied to emplo
y-
ees would have to be negotiated).  
Accord
:
 
Schaumburg Hyundai, Inc.
, 
318 NLRB
 
449, 450 (1995).  
See also
 
More Truck Lines
, 336 NLRB 
772, 773 (2001)
, 
enfd. 324 F.3d 735 (D.C. Cir. 2003) (where two rival 
unions were competing to represent employees, employer unlawfully 
threatened employees by telling them that contract with incumbent
 
union would be 

null and void

 
if new union was selected because the 
statement did not accurately explain the employer

s legal obligations).
 
6
 
See 
Tri
-
Cast
, 274 NLRB at 377 fn. 5.
 
7
 
When applying 
Gissel
 
to an employer

s statement concerning the 
effects of unionization, the Board pays particular attention to 

the co
n-
text of [the employer

s] labor relations setting.

  
Mediplex
 
of Danbury
, 
Notably, 
Eagle Comtronics
 
has proven to be a useful 
tool for making meaningful distinctions about employer 
statements.  In some cases, the Board has found emplo
y-
er statements about strike replacement rights to be lawful 
und
er the articulated standard.
8
  
However, in many other 
cases, the Board has found employer statements to be 
impermissibly threatening.
9
  
In contrast, 
Tri
-
Cast
 
has 
proven to be a blunt instrument, applied in such a broad 
fashion that almost any statement inv
olving employees

 
ability to pursue grievances individually is permissible.
10
  
 
As a result, the cases applying 
Tri
-
Cast
 
seem at odds 
with the Board

s overall treatment of employer predi
c-
tions about the outcome of unionization.  For example, in 
United Arti
sts
, supra, the Board held that an employer

s 
statement


[Y]ou have always had the right to deal d
i-
rectly with management of our company.  Should the 
union get in, you will have voted away that right and you 
                                        
                                        
            
 
314 NLRB 470, 471 (1994) (quoting 
Gissel
, 395 U.S. at 617).  The 
Board has specifica
lly recognized the importance of this context when 
the issue involves a statement about striker replacements.  
See
 
Sygma 
Network Corp.
, 317 NLRB 411
, 411
 
(1995).  Thus, in 
Sygma
, the 
Board affirmed the 
administrative law judge

s finding of a violation 
base
d on an employer

s statement regarding its right to hire permanent 
replacements for strikers, noting that the finding was supported by the 
employer

s additional unlawful threats made to employees by a supe
r-
visor.  
Id
.
 
 
However, under 
Tri
-
Cast
, that context
 
appears to play no 
role in determining the existence of a violation.  Indeed, in applying 
Tri
-
Cast
 
to this case, we do not take into account the fact that the R
e-
spondent

s statement was made in the context of a forceful antiunion 
campaign, in which the 
Re
spondent committed numerous unfair labor 
practices. 
 
8
 
See, e.g.,
 

, 350 
NLRB 184, 184

185 (2007) (and cases cited therein) (not unlawful to 


Laidlaw
 
and does not 
constitute a threat). 
 
9
 
See, e.g.,
 
Wild Oats Markets, Inc.
, 344 NLRB 717, 718 (2005) (u
n-

strike, wages can be lost and 
many have lost their jobs because striking 

 
Gelita USA, Inc.
, 352 NLRB 406, 407 
(2008), adopted by 356 NLRB 
467
 
(2011) (statement that strikers 

r-
rectly stat
es the law under 
Laidlaw
).
 
10
 
See, e.g.,
 
United Artists Theatre
, 277 NLRB 115, 115 (1985) (no 
8(a)(1) violation where employer stated that by voting for the union, 
employees would vote away their right to deal with management direc
t-
ly); 
Ben Venue Laborator
ies
, 317 NL
R
B 900, 900 (1995), enfd. 121 
F.3d 709 (6th Cir. 1997) (no 8(a)(1) violation where employer told 

employees voted to unionize).  See also 
Koons Ford of Annapolis
, 282 
NLRB 506, 50
6 (1986), enfd. 833 F.3d 310 (4th Cir. 1987) (no viol
a-
tion where employer stated that unionization would result in a loss of 
access to management); 
SMI Steel
, 286 NLRB 274, 274 (1987) (no 

-
door 
po

FGI Fibers
, 280 NLRB 473, 473 (1986) (not unlawful to tell emplo
y-


rocedures, like 

 
 DISH NETWORK CORP
.
 
177
 
will have placed a group of outsiders who know 
nothing 
about our business between yourself and your comp
a-
ny


was 
not
 
unlawful.  277 NLRB at 115.  There is little 
doubt that this statement conveys to employees that the 
consequence of unionization will be the loss of an i
m-
portant benefit, the ability to 
approach management d
i-
rectly.  Therefore, it is dubious to characterize such a 
statement as merely 

explaining a change in the manner 
in which employees and employers deal with each other 
when a union is elected.

  
Rather, the statement relies on 
a misrepr
esentation of the law to suggest that employees 
will inevitably lose an existing benefit as a consequence 
of unionization.  
 
Similarly, in this case, the Respondent

s assertion that 
if the employees chose union representation they would 
lose the ability to
 
bring their complaints to the Respon
d-
ent without going through the Union is not a mere expl
a-
nation of the law.  It is a misrepresentation and, as such, 
could be considered a threat.  The Board

s decision in 
Tri
-
Cast
, however, precludes such an inquiry and
 
di
c-
tates that an employer

s statements about employees

 
ability to pursue grievances individually after a union is 
selected are treated differently 
from
 
other statements 
involving the impact of unionization on employee rights.  
Accordingly, I would favor 
reexamining 
Tri
-
Cast
 
in an 
appropriate future case.
 
 
Arturo A. Laurel, Esq., 
for the General Counsel.
 
George Basara, Esq., 
for the Respondent.
 
Matt Holder, Esq., 
for the Charging Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
G
EORGE 
C
ARSON II
,
 
Administrative Law Ju
dge. This case 
was tried in Fort Worth, Texas, on May 23, 24, and 25, 2011, 
pursuant to an amended consolidated complaint that issued on 
January 7, 2011.
1
 
The complaint, as amended at the hearing, 
alleges that the Respondent violated Section 8(a)(1) of the
 
N
a-
tional Labor Relations Act (the Act) in various respects and 
violated Section 8(a)(3) of the Act by warning and discharging 
employee Charles Cook.
2
 
The representation case relates to an 
objection to the election filed by the Employer predicated upon 
the
 
conduct of Cook.
3
 
The answer of the Respondent denies any 
                                        
                  
 
1
 
All dates are in 2010
,
 
unless otherwise indicated. The charge in 
Case 16

CA

0
27316 was filed on February 26 and amended on March 
10 and 24. The charge in Case 16

CA

0
27331 was filed on March 10 
and amended on April 7. The ch
arge in Case 16

CA

0
27514 was filed 
on June 25. The charges in Cases 16

CA

0
27700 and 16

CA

0
27701 
were filed on October 19 and amended on December 22.
 
2
 
Counsel for the General Counsel amended the complaint by wit
h-
drawing subpars. 7(a), (b), (c)
,
 
(l), and
 
(m) and 8(c) and (d).
 
3
 
Timely objections to the election in Case 16

RC

0
10919 were 
filed on March 3, and an order directing hearing on objections issued 
on January 7, 2011.  At the hearing, the Employer withdrew Objections 
2 and 3 and stated that it woul
d proceed only on Objection 1.
 
violation of the Act. I find that the Respondent violated the Act 
in certain respects and that the objection to the election has no 
merit.
 
On the entire record, including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
by all parties, I make the following
 
F
INDINGS OF 
F
ACT
 
I
.
 
JURISDICTION
 
Dish Network Corporation
 
(the Respondent, the Company, 
or the Employer) is a Colorado
 
corporation engaged in the 
business of providing satellite television installation and service 
throughout the United States including its facilities in North 
Richland Hills and Farmers Branch, Texas. The Company a
n-
nually purchases and receives at its Texa
s facilities goods va
l-
ued in excess of $50,000 directly from points located outside 
the State of Texas. 
The Respondent 
admits, and I find and co
n-
clude, that it is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act.
 
The Respondent admits, and I find and conclude, that Co
m-
munications Workers of America, Local 6171, the Union, is a 
labor organization within the meaning of Section 2(5) of the 
Act.
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A. Overview
 
This case arises as a resul
t of a union organizational ca
m-

Branch, Texas locations. The Union filed petitions for elections 
at each location. The Union won the election at the Farmers 
Branch location. The election at the North R
ichland Hills loc
a-
tion is before me as a result of objections to the election filed 
by the Employer.
 
The complaint contains various 8(a)(1) allegations predica
t-
ed upon alleged unlawful communications made by the Co
m-
pany during the campaign. It also alleges
 
that Charles Cook, an 
outspoken advocate for the Union, was unlawfully warned and 
discharged. As hereinafter discussed, I find that the warning 
issued to Cook did violate the Act. I find that his discharge did 
not.
 
A major issue in the organizational camp
aign was an alter
a-
tion of the manner in which employees were paid. Prior to Se
p-
tember or October 2009, employees had been paid an hourly 
wage. Thereafter the Company instituted a new system, r
e-
ferred to as Pay for Points or QPC. The record does not esta
b-
li
sh the basis for the QPC acronym. Pursuant to the new sy
s-
tem, employees were paid a lower hourly wage but earned add
i-
tional money based upon points accumulated for the actual 
work that they performed. Bonuses were also able to be earned. 
Employee Charles C
ook explained that he experienced multiple 
problems with the new system. If a job did not get properly 
recorded, the employee would have to provide the document
a-
tion establishing that the job was performed. Although Cook 
testified that some employees liked
 
the QPC system and others 
did not, no employee who liked the system testified, and the 

not popular. The Company contends that none of its commun
i-
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
178
 
cations regarding QPC violated the Act. The General
 
Counsel 
and Charging Party contend that several of the communications 
did violate the Act.
 
B. The 8(a)(1) Allegations
 
The complaint, in subparagraphs 7(d) and (i), alleges that the 
Respondent violated the Act by informing its employees in 
writing at Farme
rs Branch and North Richland Hills that 

they 
would be limited in bringing concerns to management if they 
selected the Union as their exclusive bargaining represent
a-
tive.

 
The foregoing allegations are predicated upon the Comp
a-


9 Point P
ledge

 
distributed by the Union in 
the campaign. Item number 9 states:
 
 
I understand that when once our workplace is union, we will 
have the right to have a co
-
worker come with us in meetings 
we have with management that might result in discipline. We 
will
 
not have to be all on our own anymore in those situations 
with management, unless that is what we choose. 
 
 

 
 
If a workplace is Union, you have to go to your Steward with 
your complaints, and he decides whether to bring them 
to the 

 
 
The foregoing statement contains no threat. It does not co
n-

right to a witness at an investigatory interview. Although the 
re
sponse does not cite the 9(a) right of employees to individua
l-
ly present grievances, it correctly points out that the Union 
decides which grievances it wishes to pursue.
 
Board precedent, reiterated in 
United Rentals, Inc
., 349 
NLRB 190, 191 (2007)
,
 
establi
shes that:
 
 
An employer does not violate the Act by informing emplo
y-
ees that unionization will bring about 

a change in the manner 
in which employer and employee deal with each other.

 
To 
the contrary, truthful statements that identify for employees 
the
 
ch
anges unionization will bring inform employee free 
choice which is protected by Section 7 and the statements 
themselves are protected by Section 8(c). See 
Tri
-
Cast, Inc
., 
274 NLRB 377, (1985), citing 
NLRB v. Sacramento Clinical 
Laboratory,
 
623 F.2d 110, 11
2 (9th Cir., 1980)
 
 
(the court, ci
t-
ing with approval 
Textron Inc.
, 176 NLRB 377 (1969). The 
Board there said that 


when a union represents employees, they will deal with an 
employer indirectly, through a shop stew
ard.

)
 
 
The Charging Party argues that 
Tri
-
Cast, Inc
., supra, 

fails to 
give any meaning to the proviso of Section 9(a)

 
of the Act and 

should rightly be questioned.

 

upon 
Tri
-
Cast, Inc.
, in the
 
United Rentals, Inc
., decision c
o
n-
firms its current viability as Board precedent, and I am bound 
by Board precedent.
 
I shall recommend that this allegation be dismissed.
 
The complaint, subparagraph 7(e), alleges that on or about 
January 19 General Manager Bradley Stives, at the Farmers 
B
ranch facility, 

promised its employees that they would go 
back to hourly pay if the employees did not select the Union as 
their exclusive bargaining representative.

 
Employee Juan Z
a-
marron recalled that Regional Operations Manager Karen 
Steinbeck, not Sti
ves, was asked 

if we voted no,

 
how long it 
would take 

for us to get back on regular pay.

 
Steinbeck a
n-
swered that 



take two weeks.

 
The 
foregoing time estimate, given in response to a specific 

m-
ment that she 



 
did not constitute 
a promise and did not violate the Act. I shall recommend that 
this allegation 
be dismissed.
 
Subparagraph 7(f) alleges that, on or about January 26 at 
North Richland Hills, General Manager Lance Higgins 

threa
t-
ened employees with unspecified reprisals because of their 
Union activities.

 
Charles Cook recalled that employees at North R
ichland 
Hills were told repeatedly by Higgins and Human Resources 
Manager Barbara Ward that 

if you guys organize . . . all your 
benefits will be frozen; you won't be able to come to us with 
a

re going to have to get . . . mo
re 
stringent on the policies that we've been lax on in the past.

 
I am mindful that Cook was unable to attribute the comments 
that he recalled to a specific speaker; however, Higgins did not 
testify and Ward did not deny making the comment relative to 
more
 
stringent enforcement of company policies. Insofar as the 
comments were made repeatedly
,
 
I find it understandable that 
Cook was unable to make a specific attribution. Rather than 

b-
lishes that th
e Respondent violated Section 8(a)(1) of the Act 
by threatening employees with more stringent enforcement of 
company rules if they selected the Union as their collective
-
bargaining representative.
 
Subparagraph 7(g) alleges that, on or about January 26 or i
n 
early February at North Richland Hills, Human Resources 
Manager Barbara Ward told employees that their wages and 
benefits were frozen and that they were not getting any changes 
in their wages and benefits that were given to other employees 
employed
 
by 
th
e Respondent in other locations because of their 
union activities.
 
Subparagraph 7(k) alleges that Ward, on or about February 2 
and/or February 
9 at 
North Richland Hills, 

told employees that 
their wages and benefits were frozen because of their union 
activ
ities.

 
Although Cook recalled that comments relative to the e
m-
ployees

 
benefits being frozen were made, he was, as already 
noted, unable to specify whether it was Higgins or Ward who 
made the comment. Ward credibly denied using the word fr
o-
zen explaining 
that, in training, she was taught to use the term 

status quo.

 
Higgins is not included or named in these alleg
a-
tions. I shall recommend that these allegations be dismissed.
 
Subparagraph 7(h) alleges that, from January 15 through 
February 24, the Responden
t, in writing at North Richland 
Hills, 

threatened its employees that they would be paid diffe
r-
ently than other employees employed 
by 
Respondent in other 
locations because of their union activities.

 
This allegation is predicated upon two documents distrib
uted 
at both North Richland Hills and Farmers Branch, although the 
complaint allegation relates only to North Richland Hills.
 
 DISH NETWORK CORP
.
 
179
 
Prior to the distribution of the two documents, the Company 
had, in a PowerPoint presentation made the last week of Jan
u-
ary (GC Ex
h. 49, pp. 8

9), informed employees that in bargai
n-
ing it could reject proposals with which it did not agree and 
gave, as the first example, a union proposal of 

No QPC,

 
to 
which the 

DISH Response

 
is 

QPC stays.

 
It appears that, during that same week, 
or the following 
week, the Company terminated QPC. A PowerPoint present
a-
tion made to employees in the second week of February (GC 
Exh. 51, p. 5)
,
 
states:
 
 
QPC is an example of what can happen in bargaining.
 
Some of you do not like QPC, and some do.
 
DISH di
scontinued QPC across the country last week.
 
This does not apply here. DISH is obligated by law to keep 
QPC in place until either (1) the Union is voted out, or (2) it is 
removed through negotiations.
 
All employees here will continue under QPC until one of
 
th
e-
se two things happens.
 
 
The Company also distributed a document titled 

Questions 
and Answers about Union Issues

 
that, among other matters, 
discussed QPC. The relevant portion states:
 
 
DISH is required by law to maintain the 

status quo.

 
 
For example
, QPC was just recently terminated as a test pilot 
program across the U.S., but it will remain in place at the FB 
[Farmers Branch] and NBH [sic] [North Richland Hills] loc
a-
tions until such time as the Union is voted out, or changes are 
negotiated between t
he CWA and DISH.
 
 
The Company presented no evidence of any employee who 

QPC is confirmed by the implied promise to discontinue QPC 
at Farmers Branch and North Richland Hills, just as it had 

across 
the country

 
if the 

Union is voted out.

 
Notwithstanding the corporate abolition of QPC, the R
e-
spondent did not modify its previously stated position that, if 
the Union proposed 

No QPC,

 
it would reject that proposal, 

QPC stays.

 
There can be no question that the abolition of QPC would 
have occurred at Farmers Branch and North Richland Hills in 
the absence of the union organizational activity. The abolition 
was systemwide. See 
Associated Milk Producers
, 255 NLRB 
750 (1981). Thus th

m-
ments were lawful. Board precedent, as set out in 
Atlantic Fo
r-
est Products
, 282 NLRB 855, 858 (1987), is clear.
 
 
It is well established that an employer is required to proceed 
with an expected wage or benefit 
adjustment as if the union 
was not on the scene. . . . An exception to this rule, however, 
is that an employer may postpone such a wage or benefit a
d-
justment so long as it 

makes clear

 
to employees that the a
d-
justment would occur whether or not they selec
t a union, and 
that the 

sole purpose

 

avoid the appearance of influencing the election's outcome.
 
 
. . . 
In making 
such announcements, however, an employer 
must avoid attributing to the union
 

the onus for the pos
t-
po
nement of adjustments 
in wages and 
benefits,

 
or 

dispa
r-
ag[ing] and undermin[ing] the [union] by creating the impre
s-
sion that it stood in the way of their getting planned 
wage i
n-
creases 
and benefits.

 
[Citations omitted.]
 
 
Abolition of QPC was a benefit ad
justment. The Respondent 
made no statement relative to postponement of the adjustment. 
The onus for the continuation of QPC was upon the Union. 

voted out, or changes are negotiated between the
 
CWA and 

corporate abolition of QPC, that QPC would be abolished fo
l-
lowing the election regardless of the outcome, the employees 
were told that, if they voted for the Union, abolition of QPC 
would
 
be dependent upon bargaining. Respondent never mod
i-
fied its stated bargaining position that, if the Union proposed 

get rid of QPC was to defeat the Union in the upcoming ele
c-
tion.
 
The Respondent,
 
by informing employees at North Richland 
Hills that they would be paid differently 
from
 
employees at 
other locations because of their union activities, violated Se
c-
tion 8(a)(1) of the Act.
 
Subparagraph 7(j) of the complaint alleges that, on or about 
Febru
ary 9 at Farmers Branch, 
General Manager 
Stives and 
Regional Operations Manager Steinbeck threatened employees 
that they would remain on the same pay plan if they selected 
the Union as their exclusive bargaining representative and told 
employees it would b
e futile to select the Union as their excl
u-
sive bargaining representative.
 
Employee Juan Zamarron recalled that company represent
a-
tives at Farmers Branch addressed the QPC and the status quo 
explaining that the employees had 

jumped the gun,

 
that the 
Comp
any was 

going to make some adjustments to it, but since 
we petitioned, there wasn't going to be none, because we were 
status quo.

 
The record does not establish whether the 

adjus
t-
ments

 
were the same as the corporate abolition of QPC. R
e-
gardless of the nature of the 

adjustments

 
that the Respondent 

was going to make,

 
the Respondent informed its employees 
that there would be no adjustments because the employees had 

petitioned.

 
By informing its employees that they would r
e-
main on the s
ame pay plan because of their union activities, the 
Respondent violated Section 8(a)(1) of the Act.
 
The evidence in support of the allegation relating to futility 
was testimony by Zamarron who recalled that, at a meeting on 
February 2 rather than February 
9, General Manager Bradley 
Stives told the employees that the Company would bargain to 
impasse. 


ain to 



]

 
Stives did 
not testify, and I credit Zamarron.
 
The Co

January referred to bargaining and noted that at Farmingdale, 
New York
, the Company had not reached an agreement with 
the Union after 8 years. The foregoing factual representation is 
not a violation of the A

that the Respondent 

would,

 
not could, 

bargain to an i
m-
passe,

 
is inimical to the concept of bargaining in good faith. 

n-
tends to bargain to impasse before t
he employees select a union 
as their collective
-
bargaining representative and before recei
v-
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
180
 
ing proposals and responding to them conveys the unmistakable 
message that their selection of the Union will be a futile act. 
The Respondent, by informing its employ
ees that selection of 
the Union as their collective
-
bargaining representative was 
futile, violated Section 8(a)(1) of the Act.
 
Subparagraphs 7(n) and (o) allege that Farmers Branch I
n-
stallation Manager 
Chris Vega, on or about March 2
 
threatened 
employees t
hat they would fail quality assurance checks and 

absenteeism/sick day policies, and safety procedures, would be 
more strictly enforced because of their union activities.
 
Employee Zamarron recalled 
that, on March 2, Vega a
d-
dressed the employees. He began by stating that his comments 
were 

in response to what happened last week,

 
which is when 
the election took place. He then read out various company pol
i-
cies including the dress code and attendance po
licies, noting 
that employees with tattoos needed to cover them and that, if an 
employee was out of vacation time and missed a day, the e
m-
ployee would be 

written up . . . even if we call in.

 
Employee 
Jorge Tavares corroborated Zamarron. He recalled that 
Vega 
told the employees that 

everything's going to be black and 
white
 
.
 


 
He mentioned 
the dress code, stating that tattoos 

were going to have to be 
covered up.

 
He stated that if an employee was out of sick 
days, 
even if the employee called in, 

you get written up.

 
An 
employee asked Vega why the Company was 

doing that.

 
Vega answered, 

Because the Union is voted in now.

 
Vega, in his testimony, pointed out that he had meetings 
each week, that it had been over a y
ear since the meeting in 
question, and that he did not 

recall anything.

 
He did not deny 
making the statements attributed to him by Zamarron and 
Tavares. I credit their testimony.
 
There is no evidence relating to failing quality assurance 
checks or safety
 
procedures, and I shall recommend that those 
aspects of the foregoing allegations be dismissed.
 
The Respondent, by threatening more strict enforcement of 
its dress code and absentee policies because the employees 
selected the Union as their collective
-
bar
gaining representative, 
violated Section 8(a)(1) of the Act.
 
The complaint, in subparagraph 7(p), alleges that the 
R
e-
spondent unlawfully maintained 

a mandatory arbitration pol
i-
cy as a condition of employment.

 
Board precedent, 
U
-
Haul Co. of California
, 34
7 NLRB 375, 
377 (2006), establishes that arbitration agreements that 

would 
reasonably be read by employees to prohibit the filing of unfair 
labor practice charges with the Board

 
violate the Act.
 
The arbitration agreement herein provides, in pertinent par
t, 
that the Company and employee agree to arbitration of 

any 
claim, controversy and /or dispute between them arising out of 

termination of employment.

 
A further provision states:
 
 
Notwithstanding the foregoing, this agreement to arbitrate all 
claims shall not apply to Employee claims for statutory u
n-
employment compensation benefits, statutory worker's co
m-
pensation benefits, and claims for benefits from an [sic] DISH 
Network
-
sponsore

 
term is
 
defined in 29 U.S.C, § 1002(3). Further, and notwithstanding 
the foregoing, DISH Network shall have the right to seek any 
temporary restraining orders, preliminary and/or permanent 
injunctions in a court of compet
ent jurisdiction based on 


-
competition agreements or 
obligations and/or (2) intellectual property, including but not 
limited to copyrights, patent rights, trade sec
rets and/or know
-
how and or (3) confidential information.
 
 

has no standing to file the charge herein alleging that the arb
i-
tration agreement is unlawful misses the mark. 

[A]nyone can 
file a charge.

 
Frank L. Sample, Inc
., 118 NLRB 1496, 1498 
(1957).
 
The arbitration agreement to which the employees were r
e-
quired to agree is a legal agreement that restricts the rights of 
employees. The fact that this Respondent has not invoked the 
arbitration agreement 
is irrelevant. All the charges herein were 
filed by the Union, not individual employees. As the brief of 
the Charging Party correctly notes, 

Dish could have added to 
the list of exclusions claims under the NLRA [National Labor 
Relations Act], but did not 
do so.

 
Insofar as claims under the 
National Labor Relations Act are not excluded, whereas une
m-
ployment and worker compensation benefits are excluded, I 
find that the agreement 

would reasonably be read by emplo
y-
ees to prohibit the filing of unfair labor p
ractice charges with 
the Board.

 
The Respondent, by requiring that employees sign an arbitr
a-
tion agreement from which the employees reasonably could 
conclude that they was were precluded from filing charges with 
the NLRB, violated Section 8(a)(1) of the Ac
t.
 
C. The 8(a)(3) Allegations
 
The complaint alleges that Charles Cook was warned and 
discharged in violation of Section 8(a)(3) of the Act. Pursuant 
to the analytical framework prescribed in 
Wright Line
, 251 
NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981). 
cert. denied 455 U.S. 989 (1982), the General Counsel must 
show (1) that the employee was engaged in protected activity, 
(2) that the employer was aware of the activity, and (3) that the 
activity was a substantial or motivating reason for the e
mplo
y-
er's action. It is undisputed that Cook engaged in protected 
union activity and that the Respondent was aware of that activ
i-
ty. The 8(a)(1) violations found herein establish the animus of 
the Respondent towards union activity. I find that the protecte
d 
union activity of Cook was a motivating factor in the issuance 
of the warning and in his discharge. Thus, it was incumbent 
upon the Respondent to establish that the same action would 
have been taken against Cook in the absence of his union a
c-
tiv
i
ty.
 
1. 
The final w
arning
 
a. Facts
 
The Company provides employees with the tools they need 
to perform their job. A company work rule requires employees 
to use only company equipment. Despite this, many employees 
used their own tools, particularly hand drills, when
 
working 
 DISH NETWORK CORP
.
 
181
 
over their heads. Cook explained that 

running line on the 
eaves of people's homes

 
required lifting his arm over his head 
for 

extended periods of time to screw these ties in.

 
His pe
r-
sonal hand drill weighed less than half of what the Company
-
is
sued drill weighed, and he used it to 

make the work go fas
t-
er

 
because it was less strenuous on overhead installations. 
Other employees, just as Cook did, carried and used their pe
r-
sonal hand drills. Employees had been trying for the 

last co
u-
ple of years

 
to get approval for the use of their smaller and 
lighter drills, but they had not 

made any progress.

 
Notwit
h-
standing the absence of approval, prior to February, no emplo
y-
ee had been disciplined for using his personal hand drill.
 
In early February, Cook
 
had experienced a problem when 
performing an installation and requested assistance. His supe
r-
visor, Chase Parkey, and another supervisor came to where 
Cook was working and helped him figure out what needed to be 
done. Cook had his personal drill, 

as I 
always did,

 
and neither 
Parkey nor the other supervisor 

made any comment about it.

 
On February 17 Cook was performing an installation when 
his supervisor, Parkey, came out on an unannounced visit, 
which was not unusual. Parkey was there for about half a
n hour 
observing Cook. They talked about dogs and the weather as 
Cook worked. Just before Parkey left, he commented upon 


You know that's not an authorized 
drill; right?

 
Cook acknowledged, 

Yes, I do know that.

 
Cook 
commented 
that, if Parkey needed 

to generate a report reflec
t-
ing that you did your job,

 
he would understand because 

it's 
your job to do that.

 
Parkey never directed Cook to cease using 
his personal drill.
 
On February 22, Cook was called to the office of Installat
ion 
Manager Wes Crow. Parkey was present. Cook was presented 
with a final warning for insubordination because he had used 
his personal drill. When presented the warning, Cook co
m-
mented, 

I don't get this,

 
but he then revised his reaction, sta
t-
ing, 

I gues
s I do. I think that, you know, that this goes to a
n-
other part of an agenda that you're working, and you're using 
this as an excuse, you know, to work that agenda.

 
Neither 
Parkey nor Crow responded to the foregoing comment. Cook 
reminded Parkey of the occ
asion in early February when 
Parkey had come to assist him and made no comment about his 
personal drill. Parkey did not respond. Cook refused to sign the 
warning.
 
Contrary to the statement in the warning that Cook did not 
cease using his personal drill 

wh
en confronted by his superv
i-
sor,

 
Cook did not use his personal drill in defiance of any d
i-
rective by Parkey. Parkey never directed Cook to cease using 

drill that was not authorized was made as Pa
rkey was leaving. 
Neither Installation Manager Crow nor Parkey testified.
 
b. Analysis and 
c
oncluding 
f
indings
 
The warning issued to Cook was for insubordination. The 

i-
nation because, after his sup
ervisor 

appeared at the job site 
and asked him about using unauthorized tools,

 
Cook respon
d-
ed, 

Go ahead, write me up.

 
The record reflects that those 

asked, 




 
Cook answered, 



 
As set out above, Cook responded that, if Parkey needed 

to 
generate a report reflecting that you did your job,

 
he would 
understand because 

it's your job to do that.

 
If, as the br
ief of the Respondent implies, Parkey appeared at 
the jobsite and asked Cook about his use of unauthorized tools, 
and Cook had continued to use his personal tool, a warning for 
insubordination might well have been appropriate. But there is 
no evidence that
 
anything other than that to which Cook cred
i-
bly testified occurred. Parkey never directed Cook to cease 

using a drill that was not authorized was made as Parkey was 
leaving. Parkey did not testify.
 
Contrary to the assertion in the brief of the Respondent that 
an employee was 

warned verbally

 
on February 9 regarding 
use of unauthorized tools, the May 5 warning to employee John 
Taylor reports that Taylor had been told on February 9 to r
e-
move his pers
onal tools. That was a verbal directive. There was 
no verbal warning.
 
On January 26, employees at North Richland Hills were 
threatened with more stringent enforcement of company rules if 
they selected the Union as their collective
-
bargaining repr
e-
sentative
. There is no evidence that, prior to February 22, any 
employee had been disciplined, much less issued a final war
n-
ing, for using a personal tool. When the discipline for insubo
r-
dination was issued, Cook commented that he believed that the 
warning was 

ano
ther part of an agenda that you're working.

 
Neither Crow nor Parkey responded to that statement. Cook 
was not insubordinate. The absence of testimony by Crow and 
Parkey is compelling evidence that, if they had testified and 
done so truthfully, their testi
mony would have confirmed that 
the warning issued to Cook was 

part of an agenda

 
related to 
his union activity.
 
The Respondent, by issuing a final warning to Charles Cook 
because of his union activity, violated Section 8(a)(3) of the 
Act.
 
2. The discharge
 
a. Facts
 
On February 23 and 25, all full
-
time and part
-
time techn
i-
cians at the North Richland Hills facility voted to determine 
whether they desired to be represented by the Union. The split 
sessions occurred because, pursuant to the work schedule, there 
was no one day that all employees would be present.
 
Near the end of the voting session on February 23, about 
6:30 p.m., prounion employee Charles Cook voted. He went 
upstairs to the voting area and entered the room. Company 
observer Rex Leslie, a nonunit e
mployee, and Union observer 
Thomas Allen were sitting at a long table. Cook went behind 
the table to get to the voting booth. As he passed 
u
nion obser
v-
er Thomas Allen, he patted him on the shoulder. He voted and 
put his ballot in the ballot box. As he left
 
the voting area he 
testified that he 

tapped Leslie on what has become known as 
the ear and just left, you know.

 
Cook explained that he was 

one of the last people to vote,

 

the 

shortest dist
ance between two points.

 

 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
182
 
regarding his physical contact with 
c
ompany observer Rex 
Leslie was inconsistent. He initially testified that he 

tapped

 
Leslie on the ear. He then claimed that he 

patted him on the 
way out,

 
presumably on the e
ar. In an email to the Union, 
Cook stated that he 

did strike Rex [Leslie] on the ear.

 
Leslie described the physical contact as a slap, 

[H]e slapped 
me on the side of the face.

 
Leslie explained that the slap was 
not hard enough to knock him down but it 
did 

sting . . . [and] 
caused my ear to ring quite a bit.

 
Leslie commented, 


going to make me go deaf.

 
He recalled that one of the Board 
agents stated, 



 
I credit Leslie.
 
Leslie recalled that 

some

 
employees voted after the foreg
o-
ing incident, but there is no evidence that the incident was me
n-
tioned.
 
Immediately after the voting session, which ended at 7 p.m., 
Leslie reported what had occurred to Human Resources Ma
n-
ager Barbara Ward. Ward requested that Leslie 

remain quiet

 
about 
the incident until she could investigate. The following 
day he provided a written statement to Ward.
 
Ward spoke with 
u
nion observer Thomas Allen who stated 
that he 



 
that he 

did not agree with it,

 
and that he ha
d been advised by counsel 
not to say anything more.
 
On the morning of February 24, employees Alex Niebert, 

One of the three, Leslie did not recall who, stated that he had 
heard that 

you got slap
ped, or something.

 
Leslie reported the 
encounter with the three employees to Ward. Regional Oper
a-
tions Manager Steinbeck obtained statements from Miles and 

from 
u
nion observer Thomas Allen.
 

Thomas told Steve [Laird] 
and Michael about him doing that and asking why he would do 
that. He said that when the vote was over.

 
Niebert knew nothing about the incident until the convers
a-



about Rex 
being slapped,

 
and Niebert asked who had done it.
 
Ward, on the afternoon of February 24, in consultation with 
Steinbeck, Director of the South Central Region Chris Liegl, 
and legal counsel 
determined that Cook should be terminated 
for engaging in violence in the workplace, 

striking another 
employee.

 
Cook went to the North Richland Hills facility on Wedne
s-
day, February 24, but there was insufficient work, and he r
e-
turned home. His next sche
duled workday was Sunday. When 
he came to the faculty on Sunday he was met by General Ma
n-
ager Lance Higgins and Installation Manager Wes Crow. They 
presented Cook with a termination notice that states that he was 
terminated for a 

physical assault upon ano
ther employee.

 
On Monday, Cook received a letter dated February 25 from 
Higgins stating that the Company had attempted to reach him 
by telephone on February 24 

to discuss your actions on the 
evening of February 23.

 
The letter continues stating that the 
Company had decided to terminate Cook 

for physically stri
k-
ing another employee in the workplace.

 
Ward testified that the reference to 

discuss your actions

 
was to inform Cook that he was terminated. On the basis of the 
statement of Leslie, verbal confir
mation by Union observer 
Allen, and the statements of the employees regarding what 
Allen had told them, Ward determined that further investigation 
was unnecessary.
 
At the second voting session, which occurred on Thursday, 
February 25, Leslie, at the 
direction of Regional Operations 
Manager Steinbeck, challenged every voter. District Organizing 
Director Sandra Rusher was the official representative of the 
Union at the election. She testified without contradiction that 
there were no challenged ballots o
n the first day of the election. 
She understood that every ballot cast on February 25 was cha
l-
lenged, and Leslie confirmed that fact. The initial tally of ba
l-
lots reflects that there were 17 challenged ballots at the second 
session.
 
b. Analysis and conclud
ing findings
 
The probative evidence establishes that Cook slapped Leslie. 


tapped

 
Leslie on the ear or 

patted 
him on the way out,

 
is contradicted by his admission to the 
Union that he 

did strike Rex [Leslie] on the ear.

 
That 
admi
s-
sion is confirmed by the testimony of Leslie. The Respondent 
investigated, determined what had occurred, and discharged 
Cook pursuant to the 
c
ompany 
h
andbook which, on page 14, 
provides that the Company 

will not tolerate prohibited activ
i-
ties

 
which 
include 

physical assault.

 
Counsel for the General Counsel argues that Cook was not 
given an opportunity to 

explain what happened

 
and that the 
physical contact 

may have been inappropriate

 
but that it 


rits termin
a-
tion.

 

admitted to the Union that he 

did strike Rex [Leslie] on the 
ear.

physical assault is violent. Consistent 
with the testimony of Ward, I agree that there was no need
 
to 
give Cook an opportunity to explain. Leslie reported that Cook 
had slapped him. 
u
nion observer Allen, having spoken with 
counsel for the Union, confirmed to Ward that he 

was a wi
t-


 
and that he 

did not agree 
with it.

 

had spoken with Austin Miles and two other employees after 
the voting session. Miles reported that Allen informed them 
about 

Cook slapping Rex [Leslie] in the face

 
and asked why 

he would do that.

 
Contr
ary to the argument of the Charging Party, citing 
R
a-
l
e

, 348 NLRB
 
382, 426, 429 (2006), the physical contact 
between Cook and Leslie was not incidental. Cook slapped 
Leslie.
 
Documentary evidence establishes that the Respondent does 
not countenance 
physical altercations. On December 22, 2009, 
Aundre Evans and Chad McNellie engaged in a physical alte
r-
cation. McNellie had held a door, preventing Evans from exi
t-
ing. When Evans succeeded in exiting, he struck McNellie. A 
physical struggle ensued. On Dece
mber 23, 2009, both were 
discharged. When slapped by Cook, Leslie did not respond in 
kind; thus there was no fight.
 
The Respondent has established that Cook would have been 
discharged notwithstanding his union activity. I shall reco
m-
mend that this allegati
on be dismissed.
 
 DISH NETWORK CORP
.
 
183
 
D. The Objection to the Election at North Richland Hills
 
The Employer filed timely objections to the election. At the 
hearing, counsel advised that the Employer was withdrawing 
Objections 2 and 3. Objection 1 relates to the conduct of Cook
,
 
which the objection alleges was disseminated to other emplo
y-
ees.
 
On February 23 and 25, all full
-
time and part
-
time techn
i-
cians at the North Richland Hills facility voted to determine 
whether they desired to be represented by the Union. The split 
session
s occurred because, pursuant to the work schedule, there 
was no one day that all employees would be present.
 
Near the end of the voting session on February 23, Charles 
Cook voted. As he was leaving the voting place, Cook slapped 
c
ompany observer Rex Leslie
 
on the right side of his face. The 
remainder of the session went without incident. Leslie recalled 
that 

some

 
employees voted after Cook, but there is no ev
i-
dence that the incident was mentioned. There is no evidence 
that anyone other than Leslie, Cook, 
u
nion observer Thomas 
Allen, and the Board agents conducting the election were aware 
of what had occurred. Leslie was not in the unit.
 
The Employer, in its brief, speculates that employees 

pro
b-
ably . . . learned about the assault directly from Mr. Cook.

 
There is not a scintilla of evidence supporting that speculation. 
Cook spoke with other employees after he voted, but there is no 
evidence that he mentioned the incident involving Leslie. Leslie 
reported what had occurred to Human Resources Manager 
Ward. A
t her direction, he did not mention the incident to any 
employees, although, as already noted, Austin Miles mentioned 
the incident to Leslie on the morning of February 24.
 
Following the voting session on February 23, Thomas Allen 
mentioned what had occurre
d to Austin Miles. Miles gave a 
statement to the Employer in which he reported that 

Thomas 
told Steve [Laird] and me and Michael [last name unknown] 
about him doing that and asking why he would do that. He said 
that when the vote was over.

 
The employer c
ites testimony by 
u
nion observer Thomas A
l-
len at an unemployment compensation hearing in which he 
acknowledged that, following the voting session on February 
23, he 

talked about it [the incident] with a few other cowor
k-
ers.

 
That is consistent with the st
atement that Austin Miles 
provided to the Employer. There is no evidence that Allen 
spoke about the incident with anyone other than Miles, 

Steve

 
and 

Michael.

 
The burden of proof is upon the party 

seeking to have a 
Board
-
supervised election set aside,

 
and that burden is a 

heavy one.

 
Crown Bolt, Inc.,
 
343 NLRB 776, 779 (2005). In 
Crown Bolt
, the Board overruled 
Spring Industries
, 332 NLRB 
40 (2000), in which the Board had 

presumed dissemination of 
plant
-
closure threats or other kinds of coercive stat
ements.

 
The 
Board held that 

[w]here proof of dissemination of coercive 
statements, including threats of plant closure, is required, the 
objecting party will have the burden of proving it and its impact 
on the election by direct and circumstantial evidenc
e.

 
Crown 
Bolt, Inc
., supra at 779.
 
I find the foregoing principle applicable to the situation her
e-
in in which information involving a physical altercation rather 
than a threat is the issue. There is no evidence that the incident 
between Cook and Leslie cr
eated 

a general atmosphere of fear 
and reprisal

 
that would render a fair election impossible. See 
Accubuilt, Inc
., 340 NLRB 1337 (2003). The only unit emplo
y-
ees shown to have been aware of the incident involving Cook 
and Leslie were Cook, 
u
nion observer 
Allen, who told Austin 
Miles, 

Steve,

 
and 

Michael

 
about it 

after the vote

 
on Fe
b-
ruary 23, and Alex Niebert and Robert Thompson who were 

mentioned the incident. Insofar as those employees were
 
pr
e-
sent on Tuesday and Wednesday, they presumably voted on 
Tuesday, prior to hearing about the incident. The Employer 
presented no evidence to the contrary. Neither Miles nor Allen 
testified.
 
The Employer, in its brief, asserts that 

technicians who vo
t-
ed
 
on the 25
th
 
would also have heard about

 
the incident. There 
is no probative evidence supporting that assertion. The E
m-
ployer presented no evidence that any employee who voted on 
February 25 was aware of or had heard about the February 23 
incident involvi
ng Cook and Leslie. The split voting sessions 

m-
ployees who worked on Tuesday would not be present on 
Thursday and employees who worked on Thursday would not 
be present on Tuesday. No employee who vo
ted on February 25 
testified. There is no evidence that any employee who voted on 
Thursday, February 25, knew about the incident.
 

 
E. The Challenged Ballots
 
I am mindful that only the objection to the e
lection is before 
me; however, I note that there appears to be a discrepancy in 
the tallies of ballots. Undisputed testimony establishes that 
every ballot cast on February 25 was challenged, and the initial 
Tally of Ballots reflects that there were 17 such
 
ballots. R
e-
gional Operations Manager Steinbeck directed 
c
ompany o
b-
server Leslie to challenge every voter who appeared on Febr
u-
ary 25, and he did so. In reviewing the formal papers, I am 
perplexed by the two Corrected Tallies of Ballots issued by 
Region 16
 
as well as the Order Directing Hearing on Obje
c-
tions, all of which reflect no challenged ballots. The corrected 
tallies contain no explanation for the absence of the 17 cha
l-
lenged ballots.
 
The initial tally of ballots reflects that there were 2 void ba
l-
lo
ts, 33 votes cast for the Petitioner, 16 votes against represe
n-
tation and 17 challenged ballots, which would give a total of 68 
eligible voters. All of the tallies reflect a total of approximately 
53 eligible voters. The initial tally states that the chall
enged 
ballots were not sufficient to affect the results of the election. 
As the Employer, in its brief, correctly points out, the challen
g-
es are sufficient to affect the results of the election. If every 
challenged ballot was against representation, the fi
nal total 
would be 33 for the Petitioner and 33 against representation 
The Petitioner would not have received a majority of the valid 
votes.
 
The record reflects that there were 17 challenged ballots. If 
the challenges to those ballots have not been resolve
d in some 
manner not reflected in this record, those challenges need to be 
resolved.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
184
 
Having overruled the 
o
bjection to the election, I shall re
c-
ommend that the representation case be remanded to the R
e-
gional Director for appropriate action.
 
C
ONCLUSIONS OF 
L
AW
 
1. By threatening employees with more stringent enforc
e-
ment of company rules if they selected the Union as their co
l-
lective
-
bargaining representative, informing employees that 
they would be paid differently than employees at other loc
a-
tions, informing 
employees that they would remain on the same 
pay plan because of their union activities, informing employees 
that selection of the Union as their collective
-
bargaining repr
e-
sentative was futile, threatening stricter enforcement of the 
dress code and absent
ee policies because employees selected 
the Union as their collective
-
bargaining representative, and by 
requiring that employees sign an arbitration agreement from 
which the employees reasonably could conclude that they were 
precluded from filing charges wi
th the NLRB, the Respondent 
has engaged in unfair labor practices affecting commerce wit
h-
in the meaning of Section 8(a)(1) and Section 2(6) and (7) of 
the Act.
 
2. By issuing a final warning to employee Charles Cook b
e-
cause of his union activities, the Resp
ondent has engaged in 
unfair labor practices affecting commerce within the meaning 
of Section 8(a)(
3
) and (
1
) and Section 2(6) and (7) of the Act.
 
R
EMEDY
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I find that it must be
 
ordered to cease and 
desist and to take certain affirmative action designed to effect
u-
ate the policies of the Act.
 
Having discriminatorily warned Charles Cook, the Respon
d-
ent must rescind that warning and inform Cook that it has done 
so.
 
The Respondent wi
ll be ordered to post and email appropr
i-
ate notices addressing the violations found at the separate loc
a-
tions.
 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4
 
ORDER
 
A. The Respondent, Dish Netwo
rk Corporation, North Ric
h-
land Hills, Texas, its officers, agents, successors, and assigns, 
shall
 
1. Cease and desist from
 
(a) Threatening employees with more stringent enforcement 
of Company rules if they selected the Union as their collective
-
bargaining 
representative.
 
(b) Informing employees that they would be paid differently 
from
 
employees at other locations because of their union activ
i-
ties.
 
                                        
                  
 
4
 

Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all ob
jections to them shall be deemed waived for all pu
r-
poses.
 
(c) Requiring employees to sign an arbitration agreement 
from which the employees reasonably could conclude tha
t they 
were precluded from filing charges with the NLRB.
 
(d) Issuing warnings to employees because of their union a
c-
tivities.
 
(e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
th
em by Section 7 of the Act.
 
2. Take the following affirmative action necessary to effe
c-
tuate the policies of the Act.
 

e-
scind the unlawful warning issued to Charles Cook on February 
22, 2010, remove fr
om its files any reference to the unlawful 
warning and
,
 
within 3 days thereafter
,
 
notify him in writing that 
this has been done and that the warning will not be used against 
him in any way.
 
(b) Within 14 days after service by the Region, post at its f
a-
cili
ties in North Richland Hills copies of the attached notice 
marked 

Appendix A.

5
 
 
Copies of the notice, on forms provi
d-
ed by the Regional Director for Region 16 after being signed by 

the Respon
dent and maintained for 60 consecutive days in co
n-
spicuous places including all places where notices to employees 
are customarily posted. In addition to physical posting of paper 
notices, the notices shall be distributed electronically, such as 
by email, p
osting on an intranet or an internet site, and/or other 
electronic means, if the Respondent customarily communicates 
with its employees by such means. Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not a
l-
tered, defaced, or
 
covered by any other material. In the event 
that, during the pendency of these proceedings, the Respondent 
has gone out of business or closed the facilities involved in 
these proceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy
 
of the notice to all current employees 
and former employees employed by the Respondent at any time 
since January 26, 2010.
 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a
 
form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
 
B. The Respondent, Dish Network Corporation, Farmers 
Branch, Texas, its officers, agents, successors, and assigns, 
shall
 
1. Cease and desist from
 
(a) Informing emp
loyees that they would remain on the same 
pay plan because of their union activities.
 
(b) Informing employees that selection of the union as their 
collective
-
bargaining representative was futile.
 
(c) Threatening employees with stricter enforcement of the 
d
ress code and absentee policies because employees selected 
the Union as their collective
-
bargaining representative.
 
                                        
                  
 
5
 
If this Order is enforced by a judgment of a United States court of 

a-

a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
 DISH NETWORK CORP
.
 
185
 
(d) Requiring employees to sign an arbitration agreement 
from which the employees reasonably could conclude that they 
were precluded from fi
ling charges with the NLRB.
 
(e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them 
by Section 7 of the Act.
 
2. Take the following affirmative action necessary to effect
u-
ate the 
policies of the Act.
 
(a) Within 14 days after service by the Region, post at its faci
l-
ities in Farmers Branch, Texas, copies of the attached notice 
marked 

Appendix B.

6
 
 
Copies of the notice, on forms provided 
by the Regional Director for Region 16 after 
being signed by the 

Respondent and maintained for 60 consecutive days in conspic
u-
ous places including all places where notices to employees are 
customarily posted. In addition to physical posti
ng of paper n
o-
tices, the notices shall be distributed electronically, such as by 
email, posting on an intranet or an internet site, and/or other ele
c-
tronic means, if the Respondent customarily communicates with 
its employees by such means. Reasonable steps
 
shall be taken by 
the Respondent to ensure that the notices are not altered, defaced, 
or covered by any other material. In the event that, during the 
pendency of these proceedings, the Respondent has gone out of 
business or closed the facilities involved 
in these proceedings, the 
Respondent shall duplicate and mail, at its own expense, a copy 
of the notice to all current employees and former employees 
employed by the Respondent at any time since February 2, 2010.
 
(b) Within 21 days after service by the Reg
ion, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
 
I
T IS FURTHER ORDERED
 
that the complaint is dismissed insofar 
as it allege
s violations of the Act not specifically found.
 
I
T IS ALSO ORDERED
 

o
bjection to the 
e
le
c-
tion in Case 16

RC

0
10919 be overruled and that Case 16

RC

10919 be severed and remanded to the Regional Director for 
action, if any, necessary with
 
regard to the challenged ballots and 
issuing an appropriate 
c
ertification.
 
APPENDIX 
A
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this 
n
otice.
 
                                        
                  
 
6
 
See fn. 5, supra.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on your b
e-
half
 
Act 
together with other employees for your benefit and 
protection
 
Choose not to engage in any of these protected activities
 
 
W
E WILL NOT
 
threaten you with more stringent enforcement of 
Company rules if you select the Union as your collective
-
bargaining represe
ntative.
 
W
E WILL NOT
 
inform you that you will be paid differently than 
employees at other locations because of your union activities.
 
W
E WILL NOT
 
require you to sign an arbitration agreement 
from which you reasonably could conclude that you were pr
e-
cluded 
from filing charges with the NLRB.
 
W
E WILL NOT
 
issue warnings to you because of your union a
c-
tivities.
 
W
E WILL NOT
 
in any like or related manner interfere with, r
e-
strain, or coerce you in the exercise of the rights guaranteed you 
by Section 7 of the Act.
 
W
E WILL
, within 14 days from the date of this Order, rescind 
the unlawful warning issued Charles Cook on February 22, 2010, 
remove from our files any
 
reference to 
the unlawful warning
 
and
,
 
within 3 days thereafter notify
,
 
him in writing that this has 
been d
one and that the warning will not be used against him in 
any way.
 
 
 
D
ISH 
N
ETWORK 
C
ORPORATION
 
APPENDIX
 
B
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this 
n
o-
tice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on your b
e-
half
 
Act t
ogether with other employees for your benefit and 
protection
 
Choose not to engage in any of these protected activ
i-
ties
 
 
W
E WILL NOT
 
inform you that you will remain on the same 
pay plan because of your union activities.
 
W
E WILL NOT
 
inform you that selection
 
of the Union as your 
collective
-
bargaining representative was futile.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
186
 
W
E WILL NOT
 
threaten you with stricter enforcement of the 
dress code and absentee policies because you selected the U
n-
ion as your collective
-
bargaining representative.
 
W
E WILL NOT
 
requ
ire you to sign an arbitration agreement 
from which you reasonably could conclude that you were pr
e-
cluded from filing charges with the NLRB.
 
W
E WILL NOT
 
in any like or related manner interfere with, r
e-
strain, or coerce you in the exercise of the rights gua
ranteed 
you by Section 7 of the Act.
 
 
D
ISH 
N
ETWORK 
C
ORPORATION
 
 
 
